    Case: 21-10523-BAH Doc #: 173-1 Filed: 09/16/21 Desc: Notice of Transcript Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                              District of New Hampshire
                                                   55 Pleasant Street
                                                       Room 200
                                              Concord, NH 03301−3941


In re:                                                                        Bk. No. 21−10523−BAH
                                                                              Chapter 11
The Prospect−Woodward Home
     Debtor




                                  NOTICE OF FILING OF TRANSCRIPT
                      AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION



A transcript of the proceeding held on September 2, 2021 was filed on September 16, 2021. The following deadlines
apply:

The parties have until September 23, 2021 to file with the court a Notice of Intent to Request Redaction of this
transcript.

The deadline for filing a Request for Redaction is October 7, 2021.

If a Request for Redaction is filed, the redacted transcript is due October 18, 2021.

If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is December 15, 2021 unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber (Cascade Hills
Transcription, Inc., 5001 Woodland Hills Drive, Eagle, NE 68347, (503) 871−5566) or you may view the document
on the public terminal at the Bankruptcy Court Clerk's Office.

Date: September 16, 2021                                                      Bonnie L. McAlary
                                                                              Clerk of Court
                                                                              By: /s/ C. Craig
                                                                              Deputy Clerk

Form transcript−830
